DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heesch (2009/0145270) in view of Lawson (D407,302).

    PNG
    media_image1.png
    156
    274
    media_image1.png
    Greyscale
 Heesch meets all of the limitations of claims 1 and 9, i.e., a combination of fastener and a screwdriver bit wherein the screwdriver bit, comprising 2a shank 192; 3a body connected with the shank or a handle (claim 8) not shown (typical screwdriver); and  4a tip 196 disposed at an end of the body, wherein 5the tip comprises a plurality of blades 200, 202 that project from the end of 6the shaft Fig. 15;  7a first blade of the plurality of blades has a first 8cross section rectangular;  9a second blade of the plurality of blades has a second cross section rectangular; and  11a radius of the second cross section 202 is greater than a radius of 12the first cross section of the first blade 200, except for the blade to be curved and for the cross-sections to define arc-shaped.

    PNG
    media_image2.png
    265
    317
    media_image2.png
    Greyscale
 Lawson teaches an anti-theft fastener with curved slots defining arc-shaped cross sections. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Heesch with the curved slots as taught by Lawson for an alternative embodiment with a matching driver and fastener having stabilizing segments with an anti-theft feature.
Regarding claim 8, PA (prior art, Heesch modified by Lawson) meets the limitations, except for disclosing a longer first curved blade (smaller radius bade) than that of the second curved blade (larger radius blade), however, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., to form the smaller radius curved blade longer than the other in adapting the tool for a correspondingly shaped fastener, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	

Allowable Subject Matter
Claims 2-7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

    PNG
    media_image3.png
    112
    117
    media_image3.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Icard Fig. 3 (plurality of different sized projections), Rankin Figs. 4 and 5, straight or curved slots and  Berger Fig. 6, quarter-circle shaped slot are cited to show related inventions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
February 24, 2021						Primary Examiner, Art Unit 3723